DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 5/2/2022.
Applicant’s amendments are sufficient to overcome the specification objections set forth in the previous office action. 
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 

Specification Objection
The disclosure is objected to because of the following informalities: amend “ovular” to -substantially oval- since the plain and ordinary meaning of “ovular” is “pertaining to or of the nature of an ovule” (www.dictionary.com) and is often misused to describe objects in the shape of an oval and no special definition has been provided by Applicant in the originally filed disclosure.  Appropriate correction is required.

Claim Objection
Claim 1 is objected to because of the following informalities:  amend “ovular shape” to -a substantially oval shape- in ll. 6 since the plain and ordinary meaning of “ovular” is “pertaining to or of the nature of an ovule” (www.dictionary.com) and is often misused to describe objects in the shape of an oval and no special definition has been provided by Applicant in the originally filed disclosure.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  amend “ovular shape” to -a substantially oval shape- in ll. 6 since the plain and ordinary meaning of “ovular” is “pertaining to or of the nature of an ovule” (www.dictionary.com) and is often misused to describe objects in the shape of an oval and no special definition has been provided by Applicant in the originally filed disclosure.  Appropriate correction is required.

Claim Interpretation
Claims 1 & 2 both recite “ovular shape”.  The Examiner notes that “ovular” is normally defined as “pertaining to or of the nature of an ovule” and is often misused to describe objects in the shape of an oval.  While Applicant may be his/her own lexicographer, no special definition has been set forth for the term “ovular”.  For purposes of examination, the term “ovular shape” will be interested as -a substantially oval shape- with support provided in Figs. 3-4b.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellman (8,992,524) in view of Davison et al. (2012/0191084, previously cited), Garito et al. (2009/0069802) and Cosmescu (5,693,044, previously cited).
Concerning claim 1, as illustrated in Fig. 1-6, Ellman discloses an electrosurgical device (electrosurgical Cobb instrument 10; Col. 3, ll. 10-29), comprising: 
a first shaft defining a proximal end, a distal end, and a lumen therethrough (hollow shank 38 defines a proximal end, a distal end, and a lumen; Col. 3, ll. 38-61); 
an electrically conductive treatment element having a distal portion and a proximal portion (spoon-shaped part 24 has a distal portion and a proximal portion; Col. 3, ll. 38-61), the electrically conductive treatment element being in electrical communication with and coupled to the distal end of the first shaft (spoon 24 is electrically conductive and connected to metal hollow shank 38; Col. 3, ll. 38-61) and defining a shape with a slot that extends from the distal portion to the proximal portion of the electrically conductive treatment element, the slot being in communication with the lumen (axially-extending groove 52 in an upper surface 34 of spoon 24 directs suction to the surgical site from the lumen of hollow shank 38; Col. 3-4, ll. 62-46); and 
a handle, the proximal end of the first shaft being disposed within the handle (hollow shank 38 is mounted to handle 12; Col. 3, ll. 38-61).
While Ellman discloses a surface of the treatment element (24) is coated with an electrically-insulated coating (46) (Col. 3-4, ll. 62-18), Ellman fails to specifically disclose the electrically conductive treatment element to be glass coated. However, Davison et al. disclose an electrosurgical device comprising an electrically conductive treatment element (16) that is coated with an electric insulating layer that can be glass.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ellman such that the electrically conductive treatment element is glass coated in order to provide the benefit of an electrically insulating layer covering most of the structure except the cutting edge as taught by Davison et al. ([0035]; Fig. 1 & 3) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  
Ellman fails to disclose the electrically conductive treatment element to be substantially oval shaped.  However, Garito et al. disclose an electrosurgical device (10) comprising an electrically conductive treatment element (130/330) having distal and proximal portions and defining a substantially oval shape.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ellman in view of Davison et al. such that the electrically conductive treatment element defines an ovular shape in order to provide the benefit of a shape that is for blunt dissection and tissue manipulation in small spaces as taught by Garito et al. ([0028]; Fig. 1 & 7) and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.    
Ellman in view of Davison et al. and Garito et al. fail to disclose a second shaft in electrical communication with the first shaft, the first shaft being slideably disposed within the second shaft and movable from a first position in which the electrically conductive treatment element is proximate to the a distal end of the second shaft to a second position in which the electrically conductive treatment element is advanced a distance away from the distal end of the second shaft, the second shaft including a conductor configured to conduct radiofrequency energy from a radiofrequency energy source; and a handle, the proximal end of the first shaft and a proximal end of the second shaft being disposed within the handle.  However, Cosmescu et al. disclose an electrosurgical device (electro-surgical unit (ESU) pencil apparatus 21 with a telescopic assembly 24; Col. 6, ll. 23-35), comprising: a first shaft defining a proximal end, a distal end, and a lumen therethrough (tubing 9 defines a proximal end, a distal end, and a lumen; Col. 6, ll. 47-62); an electrically conductive treatment element having a distal portion and a proximal portion, the electrically conductive treatment element being in electrical communication with and coupled to the distal end of the first shaft (electrode 12 has proximal and distal portions and electrically connects to tubing 9 via socket 8; Col. 6, ll. 23-35 & 47-62); a second shaft in electrical communication with the first shaft (conducting element 3 is electrically linked to tubing 9 via tangs 23 of conductor cap 6; Col. 6-7, ll. 63-7), the first shaft being slideably disposed within the second shaft and movable from a first position in which the electrically conductive treatment element is proximate to a distal end of the second shaft to a second position in which the electrically conductive treatment element is advanced a distance away from the distal end of the second shaft (outer diameter of tubing 9, which forms the body of telescopic assembly 24, is marginally smaller than the inner diameter of conducting element 3, permitting the telescopic assembly 24 to slide along the longitudinal axis of the conducting element 3 to advance and retract electrode 12; Col. 6, ll. 47-62), the second shaft including a conductor configured to conduct radiofrequency energy from a radiofrequency energy source (element 3 includes its conductive structure and connects to cord 14 and hand switch 4 to control supply of RF energy from an RF energy source; Col. 6, ll. 37-46); and a handle, the proximal end of the first shaft and a proximal end of the second shaft being disposed within the handle (handpiece 22 including locking cap 1 receives proximal ends of conducting element 3 and tubing 9 when in the proximal most position; Col. 6, ll. 23-35; Fig. 4).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ellman in view of Davison et al. and Garito et al. to further comprise a second shaft in electrical communication with the first shaft, the first shaft being slideably disposed within the second shaft and movable from a first position in which the electrically conductive treatment element is proximate to the a distal end of the second shaft to a second position in which the electrically conductive treatment element is advanced a distance away from the distal end of the second shaft, the second shaft including a conductor configured to conduct radiofrequency energy from a radiofrequency energy source; and a handle, the proximal end of the first shaft and a proximal end of the second shaft being disposed within the handle in order to provide the benefit of a telescoping electrically conductive treatment element of a standard size that can be more easily directed to the operation site thus saving time and cost as taught by Cosmescu. (Col. 1, ll. 17-32 & 53-59; Fig. 1-4)
Concerning claim 2, as illustrated in Fig. Fig. 1-6, Ellman discloses an electrosurgical device (electrosurgical Cobb instrument 10; Col. 3, ll. 10-29), comprising: 
a first shaft defining a proximal end, a distal end, and a lumen therethrough (hollow shank 38 defines a proximal end, a distal end, and a lumen; Col. 3, ll. 38-61); 
a sharp electrically conductive treatment element having a distal portion and a proximal portion (spoon-shaped part 24 has a distal portion and a proximal portion and sharpened edge 44; Col. 3, ll. 38-61), the electrically conductive treatment element being in electrical communication with and coupled to the distal end of the first shaft (spoon 24is electrically conductive and connected to metal hollow shank 38; Col. 3, ll. 38-61) and defining a shape with a slot that extends from the distal portion to the proximal portion of the electrically conductive treatment element, the slot being in communication with the lumen (axially-extending groove 52 in an upper surface 34 of spoon 24 directs suction from to the surgical site from the lumen of hollow shank 38; Col. 3-4, ll. 62-46); and 
a handle, the proximal end of the first shaft being disposed within the handle (hollow shank 38 is mounted to handle 12; Col. 3, ll. 38-61).
While Ellman discloses a surface of the treatment element (24) is coated with an electrically-insulated coating (46) (Col. 3-4, ll. 62-18), Ellman fails to specifically disclose the electrically conductive treatment element to be glass coated. However, Davison et al. disclose an electrosurgical device comprising an electrically conductive treatment element (16) that is coated with an electric insulating layer that can be glass.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ellman such that the electrically conductive treatment element is glass coated in order to provide the benefit of an electrically insulating layer covering most of the structure except the cutting edge as taught by Davison et al. ([0035]; Fig. 1 & 3) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  
Ellman fails to disclose the electrically conductive treatment element to be substantially oval shaped.  However, Garito et al. disclose an electrosurgical device (10) comprising an electrically conductive treatment element (130/330) having distal and proximal portions and defining a substantially oval shape.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ellman in view of Davison et al. such that the electrically conductive treatment element defines an ovular shape in order to provide the benefit of a shape that is for blunt dissection and tissue manipulation in small spaces as taught by Garito et al. ([0028]; Fig. 1 & 7) and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.    
Ellman in view of Davison et al. and Garito et al. fail to disclose a second shaft in electrical communication with the first shaft, the first shaft being slideably disposed within the second shaft and movable from a first position in which the electrically conductive treatment element is proximate to the a distal end of the second shaft to a second position in which the electrically conductive treatment element is advanced a distance away from the distal end of the second shaft, the second shaft including a conductor configured to conduct radiofrequency energy from a radiofrequency energy source; and a handle, the proximal end of the first shaft and a proximal end of the second shaft being disposed within the handle.  However, Cosmescu et al. disclose an electrosurgical device (electro-surgical unit (ESU) pencil apparatus 21 with a telescopic assembly 24; Col. 6, ll. 23-35), comprising: a first shaft defining a proximal end, a distal end, and a lumen therethrough (tubing 9 defines a proximal end, a distal end, and a lumen; Col. 6, ll. 47-62); an electrically conductive treatment element having a distal portion and a proximal portion, the electrically conductive treatment element being in electrical communication with and coupled to the distal end of the first shaft (electrode 12 has proximal and distal portions and electrically connects to tubing 9 via socket 8; Col. 6, ll. 23-35 & 47-62); a second shaft in electrical communication with the first shaft (conducting element 3 is electrically linked to tubing 9 via tangs 23 of conductor cap 6; Col. 6-7, ll. 63-7), the first shaft being slideably disposed within the second shaft and movable from a first position in which the electrically conductive treatment element is proximate to a distal end of the second shaft to a second position in which the electrically conductive treatment element is advanced a distance away from the distal end of the second shaft (outer diameter of tubing 9, which forms the body of telescopic assembly 24, is marginally smaller than the inner diameter of conducting element 3, permitting the telescopic assembly 24 to slide along the longitudinal axis of the conducting element 3 to advance and retract electrode 12; Col. 6, ll. 47-62), the second shaft including a conductor configured to conduct radiofrequency energy from a radiofrequency energy source (element 3 includes its conductive structure and connects to cord 14 and hand switch 4 to control supply of RF energy from an RF energy source; Col. 6, ll. 37-46); and a handle, the proximal end of the first shaft and a proximal end of the second shaft being disposed within the handle (handpiece 22 including locking cap 1 receives proximal ends of conducting element 3 and tubing 9 when in the proximal most position; Col. 6, ll. 23-35; Fig. 4).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ellman in view of Davison et al. and Garito et al. to further comprise a second shaft in electrical communication with the first shaft, the first shaft being slideably disposed within the second shaft and movable from a first position in which the electrically conductive treatment element is proximate to the a distal end of the second shaft to a second position in which the electrically conductive treatment element is advanced a distance away from the distal end of the second shaft, the second shaft including a conductor configured to conduct radiofrequency energy from a radiofrequency energy source; and a handle, the proximal end of the first shaft and a proximal end of the second shaft being disposed within the handle in order to provide the benefit of a telescoping electrically conductive treatment element of a standard size that can be more easily directed to the operation site thus saving time and cost as taught by Cosmescu. (Col. 1, ll. 17-32 & 53-59; Fig. 1-4)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,956,029 in view of Davison et al. (2012/0191084, previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an electrosurgical device comprising: a first shaft having a lumen, an electrically conductive treatment element in electrical communication with and coupled to the distal end of the first shaft; and a second shaft in electrical communication with the first shaft, the first shaft being slideably disposed within the second shaft and movable from a first position in which the electrically conductive treatment element is proximate to the distal end of the second shaft to a second position in which the electrically conductive treatment element is advanced a distance away from the distal end of the second shaft, the second shaft including a conductor configured to conduct radiofrequency energy from a radiofrequency energy source; and a handle, the respective proximal ends of the first shaft and the second shaft being disposed within the handle. U.S. Patent No. 9,956,029 fails to recite the electrically conductive element to be glass coated.  However, Davison et al. disclose an electrosurgical device comprising an electrically conductive treatment element (16) that is glass coated.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Davison et al. such that the electrically conductive element is glass coated in order to provide the benefit of an electrically insulating layer covering most of the structure except the cutting edge as taught by Davison et al. ([0035]; Fig. 1 & 3) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  U.S. Patent No. 9,956,029 fails to recite the electrically conductive element to be oval shaped. It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of U.S. Patent No. 9,956,029 such that it is oval shape and is of whatever desired or expedient form or shape, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.    

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794